DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending; claims 3-7, 10-20 are withdrawn.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite the limitations “identifying, by the hand-held computing device, a plurality of categories of tasks or activities by synchronizing the upcoming event or the operational mode of one of the timekeeping/scheduling module and the CAM device with another one of the timekeeping/scheduling module and the CAM device, the plurality of categories being related to a plurality of respective timing and location requirements; and generating, by the hand-held computing device, an output based on the identified plurality of categories of tasks or activities” which are rejected for being new matter. The limitations as amended do not find explicit support for the functioning being claimed and the terms being used. Applicant has not identified where such support can be found in the 90 page specification. After careful review of the embodiment originally presented and the amended form, the examiner cannot reasonably conclude that there is implicit or inherent support for the identified features claimed present in the disclosure for the originally presented embodiment at the time the invention was filed. Applicant is invited to explain what passages specifically support the amendments, and where such passages are which tie the amended features to the embodiment originally presented, and where such express features are not readably apparent articulate how the disclosure as filed supports the claims and scope. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. 
Similarly, claims 2 and 9 are rejected for new matter in the limitations “modify an existing event”. The limitation does not have express support for the scope being claimed. The response did not identify where support may be found. After review of the specification, as filed, the examiner is unable to establish implicit or inherent support for such scope. The closest passage appears to be: “In some embodiments, a user can modify events that have auditory alerts regardless of whether the smartphone 202 is in silent mode.”, but this is not the same scope as merely modifying an event itself as claimed. As such, one of ordinary skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):

processing the first and second inputs by analyzing the upcoming event or an operational mode associated with either of the timekeeping/scheduling module or the CAM device (mathematical concepts, mental processes)
identifying, by the hand-held computing device, a plurality of categories of tasks or activities by synchronizing the upcoming event or the operational mode of one of the timekeeping/scheduling module and the CAM device with another one of the timekeeping/scheduling module and the CAM device, the plurality of categories being related to a plurality of respective timing and location requirements (mental processes)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
a hand-held computing device for receiving and processing data, and outputs including: 
receiving a first input from a timekeeping/scheduling module executed by an electronic device, the first input including information about an upcoming event 
receiving, at the hand-held computing device, a second input from a continuous analyte monitoring (CAM) device, the second input including analyte concentration data of the host
generating, by the hand-held computing device, an output based on the identified plurality of categories of tasks or activities.  
These limitations are related to pre and post extra solution activities of data gathering and insignificant outputting of signals, and usage of electronic device as a tool. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the data reception are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental process, and thus, do not add a meaningful limitation to the claim as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these sensor structures are well-known from the art including US 2009/0156924 or from the art referenced in the specification as filed for example, and in general are generic CAM sensors in generic locations producing the expected analyte data. The method does not contain any specific structure for achieving the claimed method, but reasonably the machine and modules are generic computing structures. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are merely directed to further outputs, or further processing of the data (A more specific abstraction is still an abstraction). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shariati et al. (Shariati, US 2009/0156924).
Regarding claim 1, Shariati teaches a machine-executed method of continuous analyte monitoring for a host to facilitate management of the host's blood glucose level, the method comprising: 
receiving, at a hand-held computing device, a first input from a timekeeping/scheduling module, the first input including information about an upcoming event (see [0056], [0298], [0344], [0576]; receiving input of schedule from scheduling software); 
receiving, at the hand-held computing device, a second input from a continuous analyte monitoring (CAM) device, the second input including analyte concentration data of the host  (see [0170], [0344], [0561], [0567]); 
processing the first and second inputs by analyzing the upcoming event or an operational mode associated with either of the timekeeping/scheduling module or the CAM device (see [0297]-[0298], [575]-[0576]);
identifying, by the hand-held computing device, a plurality of categories of tasks or activities by synchronizing the upcoming event or the operational mode of one of the timekeeping/scheduling module and the CAM device with another one of the timekeeping/scheduling module and the CAM device, the plurality of categories being related to a plurality of respective timing and location requirements (see Figure 15, [0575]-[0585] identifies different modes and events associated with everyday life by the computer system); and 
generating, by the hand-held computing device, an output based on the identified plurality of categories of tasks or activities (see [0044], [0071], [0352], [0404]-[0411], [0576], [0578], [0585]-[0586] outputs based on synchronized data (schedule, glucose value) and the device mode i.e. do not disturb).  
Regarding claim 2, Shariati teaches wherein the output is to the timekeeping/scheduling module to schedule a new event or modify an existing event (see [0030] In an embodiment of the seventh aspect, the external system comprises a programming configured to schedule events on a calendar, [0580], output of the machine, i.e. software for scheduling allows for the scheduling of events by the user interaction).
Regarding claim 8, Shariati teaches wherein the processing comprises analyzing the host's blood glucose data (see [0575]-[0585]).
Regarding claim 9, Shariati teaches wherein the output comprises instructions to schedule a new event or modify an existing event (see [0030] In an embodiment of the seventh aspect, the external system comprises a programming configured to schedule events on a calendar, [0580], output of the machine, i.e. software for scheduling allows for the scheduling of events by the user interaction).

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 5/9/2022; and IDS filed 5/9/2022.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings and specification. Although applicant has not complied with the requirement to explain all drawing changes (37 CFR 1.121 “All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper”; to expedite prosecution, the Examiner makes note for the record that Figure 11A has been amended to delete previous presented numerals and replaced with numerals B1111-B1124. The objections are withdrawn. 
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the two receiving limitations and the claim as amended are not directed to a judicial exception without significantly more. These arguments are not persuasive as applicant arguments are that the data acquisition step moves the exceptions to patent eligibility. The examiner disagrees as these steps in the method are extra solution data gathering steps and do not amount to a practical application or significantly more than the judicial exception. The rejections are respectfully maintained as updated above to account for the amendments to the claim.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant argues the amended limitations are not taught by the Shariati. The examiner respectfully disagrees as the claims under a broadest reasonable interpretation, in light of the instant specification, reasonably teach all the claimed features. The rejections are respectfully maintained as updated above to account for the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791